DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A (figure 1) in the reply filed on June 17, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to recite “the carrier defining a longitudinal axis” as in claim 14 of Group II.  This is found persuasive.  The Election/Restriction Requirement mailed on April 29, 2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 5 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  Both are relative subjective terms.  The position/distance limited by the term is indefinite.
Claim 5 recites “an adjacent tab and scented body” in line 3.  It is uncertain whether the recitation is limited to: an adjacent tab and an adjacent scented body; or an adjacent tab and a scented body.
Claim 5 recites “an adjacent tab and scented body” in line 3.  The adjacent tab is a double inclusion of one of the pair of scented bodies recited in claim 1.  The scented body is a double inclusion of the one of the pair of scented bodies recited in claim 1.
In claim 8, the recitation “the pair of scented bodies being wider than rearward ends of the carrier and the pair of scented bodies” appears to make no sense.  The pair of scented bodies are wider than the pair of scented bodies?
Claim 14 recites, in the preamble, “[a]n air freshener device.”  The body of the claim recites “the carrier having a front face disposed outside of the air vent” in line 4.  The preamble of the claim is directed to a subcombination of an air freshener device.  Yet, the body of the claim is directed to a combination of an air freshener device and an air vent.  The scope of the body of the claim exceeds the scope limited by the preamble of the claim.
Claim 15 recites the limitation "the lateral width of the pair of scented bodies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lateral width of the pair of tabs" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 17 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  Both are relative subjective terms.  The position/distance limited by the term is indefinite.
Claim 19 recites the limitation "the lateral width of the pair of tabs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lateral width of the pair of scented bodies" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20, the recitation “the pair of scented bodies being wider than rearward ends of the carrier and the pair of scented bodies” appears to make no sense.  The pair of scented bodies are wider than the pair of scented bodies?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,232,683. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,232,683 disclose the currently claimed invention.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,850,594 in view of Irvin et al. (2014/0113538). Claims 1-19 of U.S. Patent No. 10,850,594 disclose the currently claimed invention with the exception of the air vent of a vehicle and the air vent having at least one louver.  Irvin et al. disclose, in paragraph 0013 and paragraph 0036, an air freshener that extends into an air vent of a vehicle and the air vent having louvers.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the air freshener device of U.S. Patent No. 10,232,683 in an air vent of a vehicle at taught by Irvin et al. to freshen air in a vehicle. 
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,850,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,850,594 disclose the currently claimed invention.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/121,122 (2021/0094393) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application disclose the currently claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK